Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/060,584 is presented for examination by the examiner.  Claims 1-30 are pending.  

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive.  Applicant alleges differences to the prior art and the instant claims.  Applicant contends that the alias token is somehow different from the claimed share object by pointing to an embodiment which states that it can be generated using some random bits.  The claim does not preclude the share object from having random bits in it.  Furthermore, the prior art, hereinafter Shurig, clearly states the alias token can include words and dates associated with original asset to which it is linked (0097).  The alias token is sent to the intended receiver where more importantly it contains information embedded in the token that identifies the original workspace (0101).  Further still, the alias token is used to identify the specific object or asset, and establishing the appropriate connection (0101).  Thus, the token is not just some randomized data link.  Moreover, the system can incorporate the users’ permissions into the alias token (0103).  This meet the broad claim limitation that recited a share object including a first role object having a set of grants to the one or more resources.  The prior art clearly teaches this by incorporating the permission/right that the user has .  
Applicant further states that the prior art does not teaches a list of customer accounts that may utilize the set of grants.  As explained above the alias token contains in itself a permission for that user of the network types of permissions.  The users as taught by Shurig are tenants and are by definition, customers.  The share object contains the users’ permissions and therefore meets this limitation as well.  In view of the forgoing, respectfully the rejection must be maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by as being anticipated by USP Application Publication 2012/0065958 to Schurig.

As per claims 1, 11, and 21, Schurig teaches a method comprising: 
generating, by one or more processors, a share object [alias token] in a sharer account [first workspace 202] (0097), the share object including a first role object [read permission] having a set of grants [permission set; 0065] to one or more resources [first object 204a] of the sharer account (103), the one or more resources being separate and 
generating, within a target account [second workspace 206], an alias object [alias object 208] that references the one or more resources [first object] and serves as a proxy for the one of more resources (0102), wherein the target account accesses the one or more resources of the sharer account using the set of grants of the share object and the alias object (0102 and 0103).
As per claims 2, 12, and 22, Schurig teaches the one or more resources of the sharer account are organized in an object hierarchy (database/dataset) and the alias object references an object at the top of the object hierarchy (0075 and 0056).
As per claims 3, 13, and 23, Schurig teaches granting a second role object [WRITE permission] in the target account access rights to the alias object (0103); and 
granting the second role object in the target account access rights to the first role object included in the share object such that the target account accesses the one or more resources using the set of grants of the share object (0103) and directs a request to access the one or more resources to the alias object (0102).
As per claims 4, 14, and 24, Schurig teaches the alias object serves as a proxy for the object at the top of the object hierarchy (0102).
As per claims 5, 15, and 25, Schurig teaches wherein a request to access the one or more resources is directed to the alias object, the alias object is internally replaced by the object at the top of the object hierarchy in the sharer account for which the alias object serves as a proxy (0060 and 0102).

As per claims 7, 17, and 27, Schurig teaches processing the request from the target account using a virtual warehouse corresponding to the target account, wherein the virtual warehouse comprises a set of one or more compute nodes configured to access data in a storage layer corresponding to the sharer account to generate a response to the request (0099).
As per claims 8, 18, and 28, Schurig teaches each grant of the set grants comprises a usage grant, a modification grant, or a select grant (0065 and 0103).
As per claims 9, 19, and 29, Schurig teaches the object at the top of the object hierarchy is a dataset (0056, 0060, and 0102) and the sharer account shares the set of grants with multiple other target accounts of a multiple tenant database [Fig. 3] such that the multiple other target accounts can read the dataset without ingesting or copying the dataset (0103) using one or more virtual warehouses corresponding to the multiple other target accounts (0099).
As per claims 10, 20, and 30, Schurig teaches the object at the top of the object hierarchy comprises database data associated with the sharer account (0056, 0060, and 102).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431